CHANGE OF CONTROL AGREEMENT

This Change of Control Agreement (the “Agreement”) is made and entered into as
of December 31, 2008, by and between Aradigm Corporation (the “Company”), and
(the “Executive”).

Whereas, the Company’s Board of Directors (the “Board”) has determined that it
would be in the best interests of the Company and its stockholders to provide
for certain severance benefits in the event the Executive’s employment is
terminated in connection with a Change of Control (as defined below) in order to
align further the interests of the Executive with those of the stockholders of
the Company;

Now, Therefore, in consideration of the Executive’s continued employment with
the Company, the Company and the Executive hereby agree as follows:

1. Definitions. The following terms in this Agreement shall have the meanings
set forth below:

1.1 “Change of Control” shall mean any one or more of the following events:

(a) The consummation of a merger, consolidation or similar transaction involving
(directly or indirectly) the Company and, immediately after the consummation of
such merger, consolidation or similar transaction, the shareholders of the
Company immediately prior thereto do not own, directly or indirectly, either
(i) outstanding voting securities representing more than sixty percent (60%) of
the combined outstanding voting power of the surviving entity in such merger,
consolidation or similar transaction or (ii) more than sixty percent (60%) of
the combined outstanding voting power of the parent of the surviving entity in
such merger, consolidation or similar transaction, in each case in substantially
the same proportions as their ownership of the outstanding voting securities of
the Company immediately prior to such transaction.

(b) The consummation of a sale, lease, exclusive license or other disposition of
90% or more of the consolidated assets of the Company and its subsidiaries
within a single 12 month period, other than a sale, lease, license or other
disposition of all or substantially all of the consolidated assets of the
Company and its subsidiaries to an entity, more than sixty percent (60%) of the
combined voting power of the voting securities of which are owned by the
shareholders of the Company in substantially the same proportions as their
ownership of the outstanding voting securities of the Company prior to such
sale, lease, license or other disposition. The Board shall have the sole
discretion to determine whether the event described in this Section 1.1(b) has
occurred.

(c) Individuals who, on the date this Agreement is approved by the Board, are
members of the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the members of the Board; provided, however, that if the
appointment or election (or nomination for election) of any new Board member was
approved or recommended by a majority vote of the members of the Incumbent Board
then still in office, such new member shall, for purposes of this Agreement, be
considered a member of the Incumbent Board.

The term Change of Control shall not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company.

1.2 “Cause” shall mean any one or more of the following: (i) the Executive’s
commission of any felony or any crime involving fraud, dishonesty or moral
turpitude under the laws of the United States or any state thereof; (ii) the
Executive’s attempted commission of, or participation in, a fraud or act of
dishonesty against the Company; (iii) the Executive’s intentional, material
violation of any material contract or agreement between the Executive and the
Company or any statutory duty owed to the Company; (iv) the Executive’s
unauthorized use or disclosure of the Company’s confidential information or
trade secrets; or (v) the Executive’s gross misconduct. The determination that a
termination is for Cause shall be made by the Company in its sole discretion.

1.3 “Constructive Termination” shall mean the resignation of the Executive due
to the occurrence of any of the following without the Executive’s consent:

(a) a material reduction in the Executive’s duties, title, reporting
relationships, or responsibilities relative to the Executive’s duties, title,
reporting relationships, or responsibilities in effect immediately prior to the
effective date of the Change of Control; provided, however, that a change in the
Executive’s title or reporting relationships shall not in and of themselves (or
collectively) constitute a Constructive Termination;

(b) a material reduction by the Company in the Executive’s annual base salary or
benefits, including a reduction in Severance Benefits under the Executive
Severance Plans, as in effect on the effective date of the Change of Control or
as increased thereafter; provided, however, that Constructive Termination shall
not be deemed to have occurred in the event of a reduction in the Executive’s
annual base salary or benefits that is pursuant to a salary reduction program or
change in Company benefit programs that affects substantially all of the
executive officers or employees of the Company and that does not adversely
affect the Executive to a greater extent than other similarly situated
employees; or

(c) a relocation of the Executive’s primary business office to a location more
than fifty (50) miles from the location at which the Executive performed the
Executive’s duties as of the effective date of the Change of Control, except for
required travel by the Executive with respect to the Company’s business to an
extent substantially consistent with the Executive’s business travel obligations
prior to the effective date of the Change of Control.

1.4 “Covered Termination” shall mean either that an Executive’s employment
(a) is terminated without Cause, or (b) terminates as a result of a Constructive
Termination, in each case, resulting in a “separation from service” with the
Company within the meaning of Treasury Regulation Section 1.409A-1(h) (without
regard to any permissible alternative definition of “termination of employment”
thereunder).



2.   Change of Control Severance Benefits.

2.1 Severance Benefits. If within eighteen (18) months after the effective date
of a Change of Control, the Executive: (a) has a Covered Termination; and
(b) provides the Company with a signed general release of all claims in a form
acceptable to the Company (the “Release”) and allows the Release to become
effective within sixty (60) days following the date of the Covered Termination
(the “Release Deadline”), then the Executive shall be eligible for the following
severance benefits:

(a) Severance Payment. The Executive shall receive a single lump sum payment
equal to [24 (for CEO); 18 (for CMO); 12 (CFO, VP — Legal Affairs)] months of
the base salary he received as of the date of the Change of Control, or the date
of the Covered Termination (whichever is greater). This Severance Payment shall
be subject to required deductions and tax withholdings and shall be paid within
ten (10) business days of the effective date of the Release.

(b) Bonus Payment. The Executive shall receive a single lump sum payment equal
to [two times (for CEO); 1.5 times (for CMO); or 1 times (for CFO, VP — Legal
Affairs)] the following sum: The Executive’s target bonus for the year in which
the Covered Termination occurs multiplied by the average annual percentage
achievement of corporate goals over each fiscal year for the three complete
fiscal years preceding the date of the Covered Termination. This Bonus Payment
shall be subject to required deductions and tax withholdings and shall be paid
within ten (10) business days of the effective date of the Release.

(c) Health Insurance Payments. If, following the date of a Covered Termination,
the Executive timely elects continued group health insurance coverage under the
federal COBRA law or similar state laws, if applicable, the Company will pay the
Executive’s COBRA premium costs to continue such coverage at the level in effect
as of the date of the Covered Termination for a period of [24 (for CEO); 18 (for
CMO); or 12 (for CFO; VP — Legal Affairs)] months after the date of the Covered
Termination or until the Executive becomes eligible for group health insurance
coverage through a new employer (whichever comes first). The Executive must
promptly notify the Company in writing if the Executive becomes eligible for
group health insurance coverage through a new employer during the Severance
Period.

(d) Career Transition Assistance (Outplacement Services). The Company will
reimburse the Executive up to [$20,000 (for CEO) or $10,000 (for all others)]
for expenses actually incurred by the Executive within six (6) months of the
date of his Covered Termination for reasonable and customary outplacement
services for career transition assistance expenses. Such payments shall qualify
for the exemption provided by Treasury Regulation Sections 1.409A-1(b)(9)(v)(A)
and (C).

(e) Accelerated Vesting. The Company will accelerate the vesting of any stock
options or restricted stock awards that remain unvested as of the date of the
termination of the Executive’s employment such that all such unvested options or
awards shall be deemed vested as of the date of such termination. Except as
modified herein, all such options and awards shall continue to be governed by
the applicable agreements and stock option plans.

2.2 Ineligibility For Severance Benefits. The Executive will not be eligible for
any benefits under this Agreement if the Company (or its successor) terminates
the Executive’s employment for Cause or if the Executive resigns for any reason
other than a Constructive Termination. Further, the Executive will not be
eligible for severance benefits under this Agreement in the event that the
Executive’s employment ends for any reason more than eighteen (18) months after
the effective date of a Change of Control. If the Release does not become
effective by the Release Deadline, Executive will not have any rights to any
benefits under this Agreement.

2.3 Other Severance Benefits. Nothing in this Agreement shall affect the right
of the Executive to receive any severance benefits pursuant to any other Company
severance plan including, without limitation, the Aradigm Corporation Executive
Officer Severance Benefit Plan; provided, however, that if the Executive
actually receives benefits under this Agreement, he shall not be entitled to
receive any other severance benefits of any kind (except for the accelerated
vesting set forth in Section 2.1(e) above) pursuant to any other severance
benefit plan of the Company (including, without limitation, the Aradigm
Corporation Executive Officer Severance Benefit Plan). The Executive
acknowledges and agrees that any prior agreement between the Executive and the
Company providing for or relating to severance benefits in connection with a
Change of Control (as defined herein or therein), except for those contained in
the Executive’s stock option agreements with the Company, are hereby expressly
superseded and replaced in their entirety by this Agreement and shall have no
further force or effect

2.4 Deferred Compensation.

(a) All payments provided under this Agreement are intended to constitute
separate payments for purposes of Treasury Regulation Section 1.409A-2(b)(2).

(b) If Executive is a “specified employee” of the Company or any affiliate
thereof (or any successor entity thereto) within the meaning of
Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”) on the date of a Covered Termination, then any cash severance payments
pursuant to Sections 2.1(a) and 2.1(b) (the “Severance Payments”) shall be
delayed until the earlier of: (i) the date that is six (6) months after the date
of the Covered Termination, or (ii) the date of the Executive’s death (such
date, the “Delayed Payment Date”), and the Company (or the successor entity
thereto, as applicable) shall pay to the Executive a lump sum amount equal to
the sum of the Severance Payments that otherwise would have been paid to the
Executive on or before the Delayed Payment Date, without any adjustment on
account of such delay. Except to the extent that payments may be delayed until
the Delayed Payment Date, on the first regularly scheduled payroll period
following the date the Release becomes effective by its terms, the Company will
pay the Executive the Severance Payments.

(c) Any amounts paid pursuant to Section 2.1(c) are not intended to be delayed
pursuant to Section 409A(a)(2)(B)(i) of the Code and are intended to be paid
pursuant to the exception provided by Treasury
Regulation Section 1.409A-1(b)(9)(v)(B). Amounts paid pursuant to Section 2.1(d)
are intended to qualify for the exception provided under Treasury
Regulation Sections 1.409A-1(b)(9)(v)(A) and (C).



3.   Parachute Payments.

3.1 Reduction of Severance Benefits. Notwithstanding the above, if any payment
or benefit that the Executive would receive under this Agreement, when combined
with any other payment or benefit he receives that is contingent upon a Change
in Control (“Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Code, and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (“Excise Tax”), then such
Payment shall be either (x) the full amount of such Payment or (y) such lesser
amount as would result in no portion of the Payment being subject to the Excise
Tax (the “Reduced Amount”), whichever of the foregoing amounts, taking into
account the applicable federal, state and local employment taxes, income taxes
and the Excise Tax, results in the Executive’s receipt, on an after-tax basis,
of the greater economic benefit notwithstanding that all or some portion of the
Payment may be subject to the Excise Tax. If a reduction in payments or benefits
constituting “parachute payments” is necessary so that the Payment equals the
Reduced Amount, reduction shall occur in a manner necessary to provide the
Executive with the greatest economic benefit. If more than one manner of
reduction of payments or benefits necessary to arrive at the Reduced Amount
yields the greatest economic benefit, the payments and benefits shall be reduced
pro rata. The Executive shall be solely responsible for the payment of all
personal tax liability that is incurred as a result of the payments and benefits
received under this Agreement, and the Executive will not be reimbursed by the
Company for any such payments.

3.2 Determination of Excise Tax Liability. The Company shall attempt to cause
its accountants to make all of the determinations required to be made under
Section 3.1, or, in the event the Company’s accountants will not perform such
service, the Company may select another professional services firm to perform
the calculations. The Company shall request that the accountants or firm provide
detailed supporting calculations both to the Company and the Executive prior to
the Change in Control if administratively feasible or subsequent to the Change
in Control if events occur that result in parachute payments to the Executive at
that time. For purposes of making the calculations required by Section 3.1, the
accountants or firm may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
determinations concerning the application of the Code. The Company and the
Executive shall furnish to the accountants or firm such information and
documents as the accountants or firm may reasonably request in order to make a
determination under this Section 3.1. The Company shall bear all costs the
accountants or firm may reasonably incur in connection with any calculations
contemplated by Section 3.1. Any such determination by the Company’s accountants
or other firm shall be binding upon the Company and the Executive, and the
Company shall have no liability to the Executive for the determinations of its
accountants or other firm.



4.   General Provisions.

4.1 At Will Employment. Nothing in this Agreement alters the Executive’s at-will
employment status. Either the Executive or the Company may terminate the
Executive’s employment relationship at any time, with or without cause or
advance notice. In particular, nothing expressed or implied in this Agreement
will create any right or duty on the part of the Company or the Executive to
have the Executive remain in the employment of the Company or any subsidiary
prior to or following any Change of Control.

4.2 Successors and Binding Agreement. This Agreement will be binding upon and
inure to the benefit of the Company and any successor to the Company, including
without limitation any persons acquiring directly or indirectly all or
substantially all of the business or assets of the Company whether or not
through a Change of Control (and such successor shall thereafter be deemed the
“Company” for the purposes of this Agreement). This Agreement will inure to the
benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees and
legatees.

4.3 Amendments. No provision of the Agreement may be amended, modified or waived
unless such amendment, modification or waiver shall be agreed to in writing and
signed by the Executive and a duly authorized officer of the Company.

4.4 Severability. If any provision of the Agreement shall be determined to be
invalid or unenforceable by a court of competent jurisdiction, the remaining
provisions of the Agreement shall be unaffected thereby and shall remain in full
force and effect to the fullest extent permitted by law.

4.5 Notices. Any notice or other communication required or permitted under the
Agreement shall be in writing and shall be deemed to have been duly given when
delivered by hand, electronic transmission (with a copy following by hand or by
overnight courier), by registered or certified mail, postage prepaid, return
receipt requested or by overnight courier addressed to the other party. All
notices shall be addressed as follows, or to such other address or addresses as
may be substituted by notice in writing:

         
To the Company:
  To the Executive:
Aradigm Corporation
    —  
3929 Point Eden Way
    —  
Hayward, CA 94545
    —  

4.6 Governing Law. The Agreement shall be construed, interpreted and governed in
accordance with the laws of the State of California, without reference to rules
relating to conflicts of law.

4.7 Independent Counsel. The Executive acknowledges that this Agreement has been
prepared on behalf of the Company by counsel to the Company and that this
counsel does not represent, and is not acting on behalf of, the Executive. The
Executive has been provided with an opportunity to consult with the Executive’s
own counsel with respect to this Agreement.

4.8 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement.

In Witness Whereof, the parties have executed this Change of Control Agreement
as of the date first written above.

     
Aradigm Corporation
By:
 


—
Name:
  Executive
Signature:
 
   
Title:
  Print Name:
 
   

